PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cesar Alonso Cardona Cano, et al.
Application No. 16/098,804
Filed: November 2, 2018
Attorney Docket No. 085164-610301
For: DEVICE FOR BINAURAL CAPTURE OF SOUND
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 29, 2022, in response to the decision mailed March 18, 2022, dismissing the original petition to revive the above-identified application.

The petition is DISMISSED.

This application became abandoned for failure to timely file the inventor’s oath and declaration or substitute statement  no later than the date on which the issue fee is paid as required by the Notice Requiring Inventor’s Oath or Declaration Notice mailed February 25, 2021. The issue fee was timely paid on April 29, 2021. Accordingly, the application became abandoned April 30, 2021. A Notice of Abandonment was mailed May 6, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (1) above.

With regards to item (1): a petition to revive cannot be granted where there is an outstanding requirement. In the instant application, the substitute statement signed by Fray Jorge Botera Poneda, O.F.M. received March 29, 2022 has been deemed improper. Specifically, the substitute statement does not include the entire name of the applicant/inventor “Ricardo  Andrés Moreno Viasus”.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 https://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).